EXAMINER’S COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This notice of allowance is responsive to the preliminary amendment filed August 21, 2020. As directed by the amendment, the specification and claims 5 and 6 have been amended. Those amendments are hereby acknowledged and will be entered. 
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is US 2007/0293760 A1 to Schaafsma. 
Schaafsma discloses a system/method of claim 1 and 7 for analyzing a vasculature of a patient ( [abstract]), the system comprising: a blood pressure detection device configured to measure a series of arterial blood pressures of the patient ([0026], [0031]); an ultrasonic blood flow velocity detection device configured to measure a series of arterial blood flows of the patient ([0029], [0030]); and one or more processors configured to: receive the measured series of arterial blood pressures output from the blood pressure detection device (“ABPs” - [0033], [0046]); receive the measured series of arterial blood flows output from the ultrasonic blood flow velocity detection device (“FVs” – [0026], 
Schaafsma does not disclose the system or method of claim 1 and 7, further comprising identifying, from the measured series of arterial blood pressures, intervals of zero net capacitive blood flow comprising one cardiac cycle or less during which a change in the measured series of arterial blood pressures is zero and determining a mean resistive blood flow and mean vascular for each of the identified intervals of zero net capacitive blood. This feature is also not disclosed by the prior art and there appears to be no motivation, to modify Schaafsma to arrive to the claimed invention. For this reason, claims 1 and 7, and dependent claims thereof are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI N whose telephone number is (571)270-7393. The examiner can normally be reached Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 





/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793